--------------------------------------------------------------------------------

Exhibit 10.1



[image0.jpg]
[image1.jpg]



Arbeitsvertrag / Employment Contract


zwischen / between


CompAir Drucklufttechnik – Zweigniederlassung der Gardner Denver Deutschland
GmbH, Argenthaler Straße 11,


55469 Simmern


- nachfolgend auch „Arbeitgeber" genannt / hereinafter also referred to as
“Employer" -


und / and


Enrique Minarro Viseras, 2A The Orchard, Marlow, SL7 3EF, United Kingdom


- nachfolgend au h “Mitarbeiter” genannt / hereinafter also referred to as
“Employee“ –



 
§ 1 Beginn und Aufgabenbereich
§ 1 Commencement and Field of Duties
(1)
Der Mitarbeiter ist seit dem 10.05.2016 und wird weiterhin
als VP/GM EMEA Region (Vice President/General Manager Europe, Middle East,
Africa)
 
im Betrieb des Arbeitgebers in Simmern als leitender Angestellter beschäftigt.
The Employee is employed since May 10, 2016 and will continue to be employed as
managerial employee ("leitender Angestellter")
as VP/GM EMEA Region (Vice President/General Manager Europe, Middle East,
Africa) in the division Department at the Employer's plant in Simmern.
(2)
Seine Hauptaufgaben ergeben sich aus der als Anlage 1 beigefügten
Arbeitsplatzbeschreibung. Der Mitarbeiter ist verpflichtet, zur Erfüllung seiner
Aufgaben im Wirtschaftsraum Europa, Naher Osten und Afrika zu reisen sowie an
den Sitz der Muttergesellschaft in den USA.
The job description, which is attached to this Contract as Exhibit 1, provides
for a description of the main tasks he shall fulfill. In order to fulfill his
tasks the Employee is obliged to travel in the economic region Europe, Middle
East and Africa as well as to the USA.
(3)
Der Arbeitgeber behält sich vor, unter Berücksichtigung
der Interessen des Mitarbeiters
 
-     dem Mitarbeiter bei gleicher Tätigkeit andere seinen Kenntnissen und
Fähigkeiten entsprechende gleichwertige Aufgaben zuzuweisen
 
-       dem Mitarbeiter einen anderen Arbeitsort außerhalb des Betriebs in
Simmern zuzuweisen und/oder
 
-     dem Mitarbeiter eine andere seinen Kenntnissen und Fähigkeiten
entsprechende Tätigkeit zuzuweisen, sofern diese im Verhältnis zur bisherigen
Tätigkeit mindestens gleichwertig ist.
 
The Employer reserves the right to assign to the Employee, taking into account
his interests,
 
-    different equivalent tasks (within the same job) that  are in accordance
with his knowledge and abilities
 
-      a different place of work outside the plant in Simmern and/or
 
-    a different job that is in accordance with his knowledge and abilities,
provided that this job is at least on a par with the previous job.
(4)
Der Mitarbeiter ist verpflichtet, auf Anordnung des
If required by business needs, the employee shall also




--------------------------------------------------------------------------------

 
Arbeitgebers im Rahmen des Arbeitsverhältnisses auch
Urlaubs-/Krankheitsvertretungen auszuführen, ohne dass er bei der Vertretung
einer höher bezahlten Arbeitskraft Anspruch auf höhere Vergütung hat.
replace other employees due to their illness or vacation absence without
entitlement for a higher pay in case the missing employee is paid higher.
 
§ 2 Arbeitszeit
§ 2 Working Hours
(1)
Die regelmäßige Arbeitszeit beträgt - exklusive Pausenzeiten - 40 Stunden
wöchentlich. Beginn und Ende der Arbeitszeit und der Pausen richten sich nach
den betrieblichen Arbeitszeitregelungen in der jeweils gültigen Fassung.
The regular working time is 40 hours per week - exclusive of any break times.
Start and end of the regular working time as well as breaks comply with the
company's working time regulation, as amended from time to time.
(2)
Bei betrieblicher Notwendigkeit ist der Mitarbeiter ver- pflichtet, in
gesetzlich zulässigem Umfang auch Überstunden und Mehrarbeit zu leisten sowie an
Samstagen, Sonn- und Feiertagen zu arbeiten. Eine betriebliche Notwendigkeit
liegt vor
 
·       zur Einhaltung von Fertigstellungsterminen oder Fristen,
 
·       zur Abdeckung vorübergehender Arbeitsspitzen,
 
·     zur Wahrnehmung von Terminen, die aufgrund Vorgaben Dritter (Kunden,
Lieferanten o.ä.) oder der mangelnden Verfügbarkeit anderer Arbeitnehmer
Überstunden bedingen,
 
·     zur Abdeckung sonstigen nicht planbaren Personalbedarfs, insbesondere in
Vertretungssituationen oder
 
·   im Falle sonstiger betrieblicher Erfordernisse, die im Einzelfall auch unter
Berücksichtigung der Interessen der Arbeitnehmer die Anordnung vorübergehender
Überstunden rechtfertigen.
If required by business needs (e.g., in case of delays occurring during the
performance of tasks, absences of colleagues such as sickness or annual leave or
any other increase in workload), the Employee shall also work overtime and extra
time and work on Saturdays, Sundays and public holidays within the legally
permissible limits. Operational requirements shall be given in the event that
 
·       time limits or dates for completion of work must be met;
 
·       temporary work peaks must be covered;
 
·     meetings must be attended which cause Overtime based on the instruction of
third parties (customers, suppliers etc.) or based on the lack of availability
of other employees;
 
·    other, non-foreseeable staff requirements must be covered, in particular in
stand-in situations; or
 
·    other operational reasons require and justify the instruction of temporary
Overtime even if taking into account the interests of the Employee.
 
§ 3 Vergütung
§ 3 Remuneration
(1)
Der Mitarbeiter erhält ein festes Brutto-Jahresgehalt in Höhe von
 
EUR 330.000,00 (für volle 12 Monate),
 
zahlbar in zwölf Monatsraten zu je EUR 27.500,00 brutto jeweils zum Monatsende.
Die Zahlung des festen Brutto-Jahresgehalts erfolgt, sofern keine Zeiten ohne
gesetzliche Zahlungsverpflichtungen entstehen.
 
Durch dieses Gehalt sind auch etwaige unter Beachtung ggf. anwendbarer
gesetzlicher Vorgaben geleistete Überstunden des Mitarbeiters sowie im
gesetzlich zulässigen Rahmen erbrachte Mehrarbeit i. S. d. § 1 Abs. 2
abgegolten; dies gilt auch dann, wenn die Überstunden bzw. Mehrarbeit im
gesetzlich zulässigen   Rahmen an Samstagen, Sonn- oder Feiertagen erbracht  
werden. Gehaltsüberprüfungen
The Employee shall be paid a fixed annual salary in the gross amount of
 
EUR 330,000.00 (for 12 full months),
 
payable in twelve monthly installments in the gross amount of EUR 27,500.00 at
the end of each month. The fixed gross annual salary shall be paid as long as
there are no periods involved that are not subject to statutory payment
obligations.
 
This salary shall also cover any overtime, which the Employee works in
compliance with statutory requirements, if applicable, as well as excess work,
which the Employee does within the legally permissible limits, pursuant to § 1
para. 2; this shall also apply when the overtime and excess work is done on a
Saturday, Sunday or public holiday within the legally permissible limits.
Salary  reviews   will   take   place  according to company




--------------------------------------------------------------------------------

 
finden entsprechend den betrieblichen Regelungen statt.
practice.
(2)
Der Mitarbeiter nimmt weiterhin an dem Management Incentive Programm („MIP") des
Arbeitgebers teil und hat die Möglichkeit unter den Voraussetzungen des jeweils
gültigen Management Incentive Programms („MIP-Regelungen“) (insbesondere bei
Erreichen der dort geregelten Ziele) eine jährliche Leistungsprämie von bis zu
60 Prozent seines festen Brutto-Jahresgehalts nach Abs. (1) bei einer
Zielerreichung von 100% zu erhalten. Nach Maßgabe der MIP-Regelungen kann die
jährliche Leistungsprämie bei einer Zielerreichung über 100% 60 Prozent des
festen Brutto-Jahresgehalts nach Abs. (1) übersteigen. Bei unterjährigem Beginn
oder Ende des Arbeitsverhältnisses errechnet sich die Leistungsprämie
entsprechend zeitanteilig.
The Employee continues to be eligible to earn an annual cash incentive award
under the Employer's Management Incentive Plan ("MIP"), subject to the terms and
conditions of such plan as in effect from time to time (“MIP Rules”)
(particularly in achieving the objectives regulated therein) in the amount of up
to 60 percent of his fixed annual salary according to paragraph (1) for
on-target performance. Subject to the MIP Rules, the annual cash incentive award
can exceed 60 percent of the fixed gross annual salary according to paragraph
(1) for performance which exceeds target. Should the employment begin or end
during the year, the annual cash incentive shall be pro-rated accordingly.
(3)
Der Mitarbeiter nimmt an dem Long Term Incentive Plan (LTI) der Gardner Denver,
Inc. unter den jeweils gültigen Voraussetzungen teil.
The Employee is eligible to participate in the Long Term Incentive Plan (LTI) of
Gardner Denver, Inc., subject to the terms of such plan.
(4)
Der Mitarbeiter erhält einen Wohnungskostenzuschuss von EUR 3.000,00 brutto
monatlich. Hierauf anfallende Steuern und sonstige Abgaben trägt der
Mitarbeiter.
The Employee shall be paid a monthly housing allowance of EUR 3,000.00 gross.
Any taxes or other charges incurred by this payment shall be born by the
Employee.
(5)
  
Der Mitarbeiter erhält gegen Vorlage geeigneter Nachweise beim Arbeitgeber einen
jährlichen Zuschuss für Schulkosten in Höhe der in einem Kalenderjahr von dem
Mitarbeiter tatsächlich geleisteten Schulkosten, maximal jedoch in Höhe von EUR
53.061,00 jährlich. Sofern Steuern hierauf anfallen sollten, trägt diese der
Arbeitgeber.
 
Der Mitarbeiter ist verpflichtet, dem Arbeitgeber jährlich einen von ihm
erzielten Steuervorteil aus der steuerlichen Geltendmachung der Schulkosten
innerhalb eines Monats nach Zugang des Steuerbescheids zu erstatten. Der
Mitarbeiter legt dem Arbeitgeber über den erzielten Steuervorteil jährlich
geeignete Nachweise vor.
 
Bei unterjährigem Beginn oder Ende des Arbeitsverhältnisses errechnet sich der
Zuschuss entsprechend zeitanteilig. Während des Arbeitsverhältnisses entfällt
der Anspruch des Mitarbeiters auf den jährlichen Zuschuss für Schulkosten und
die Übernahme hierauf anfallender Steuern durch den Arbeitgeber ersatzlos mit
Ablauf einer Frist von sechs Monaten ab dem Zeitpunkt, in dem der Arbeitgeber
gegenüber dem Mitarbeiter in Textform erklärt hat, dass ein Wohnsitz des
Mitarbeiters in Deutschland nicht mehr erforderlich ist.
The Employee shall be paid, upon provision of suitable evidence to the Employer,
an annual school allowance in the amount of the school fees that the Employee
paid in one calendar year, however limited to a maximum annual amount of EUR
53,061.00. Should this payment cause any tax burden, these will have to be born
by the Employer alone.


The Employee shall, within one month after receiving his tax assessment notice,
reimburse the Employer each year for any tax benefit that he has obtained from
the tax deductibility of the school fees. The Employee shall each year provide
the Employer with suitable evidence of the tax benefit obtained.


In case of beginning or ending of the employment during the year, the annual
assistance shall be pro-rated accordingly. During the employment relationship,
the Employee’s entitlement to the annual allowance for school fees and the
payment by the Employer of any taxes incurred by this shall cease to exist six
months after the date on which the Employer stated to the Employee in writing
that the latter is no longer required to reside in Germany.
(6)
Der Mitarbeiter hat alle Entgeltabrechnungen und - Zahlungen unverzüglich zu
überprüfen sowie zu viel bezahlte Bezüge anzuzeigen und zurückzuzahlen. Er kann
sich auf den Einwand der Entreicherung nicht berufen, wenn er die Überzahlung
erkannt hat oder hätte erkennen müssen oder wenn die Überzahlung auf Umständen
beruht, die er zu vertreten hat.
The Employee shall verify any salary invoices and payments without delay as well
as report and refund any overpayments. The Employee shall not be entitled to
raise the objection of the loss of enrichment, if he recognized or should have
recognized the overpayment or if the overpayment is due to circumstances which
the Employee is responsible for.
     




--------------------------------------------------------------------------------

 
§ 4 Dienstwagen
§ 4 Company Car
(1)
Das Unternehmen stellt dem Mitarbeiter weiterhin einen Dienstwagen (basierend
auf der Gardner Denver Car Policy) zur Erfüllung seiner dienstlichen Aufgaben
und auch zur privaten Nutzung zur Verfügung. Das Recht zur privaten Nutzung kann
durch den Arbeitgeber widerrufen werden, wenn das Arbeitsverhältnis gekündigt
und der Mitarbeiter wirksam von der Arbeitspflicht freigestellt ist oder wenn
das Arbeitsverhältnis ruht (z. B. Elternzeit). Im Falle der Ausübung des
Widerrufsrechts steht dem Mitarbeiter kein Entschädigungsanspruch für die nicht
mehr bestehende Nutzungsmöglichkeit zu.
The Employer continues to provide a company car (based on Gardner Denver Car
Policy) to the Employee for the performance of his official duties and for
private usage. The Employer may revoke the right to use the company car for
private purposes if both party has given notice of termination of employment to
the other party and if the Employer has effectively released the Employee from
his work duties or if the employment relationship has been suspended (e.g.
parental leave). If the Employer makes use of the right of revocation, the
Employee shall not be entitled to any claim for compensation for the loss of
further use of the car.
(2)
Die Bestimmungen über die Dienstwagengewährung werden im Übrigen im
KFZ-Überlassungsvertrag sowie in den jeweiligen betrieblichen Regelungen
gesondert geregelt. Die Versteuerung des geldwerten Vorteils erfolgt aufgrund
der jeweils gültigen steuerlichen Vorschriften und ist vom Mitarbeiter zu
leisten.
The regulations regarding the provision of a company car will be specified in
the Vehicle Usage Agreement as well as in the respective operative regulations.
Taxation of a benefit in kind shall be handled on the basis of applicable fiscal
regulations and shall be paid by the Employee.
(3)
Alternativ zur Gestellung eines Dienstwagens, der auch privat genutzt werden
kann, zahlt der Arbeitgeber einen monatlichen Brutto-Zuschuss in Höhe von EUR
1.250,00.
Alternatively and in lieu of a company car, which can also be used for private
purposes by the employee, the employer will grant a monthly gross amount as a
car allowance of EUR 1.250,00.
 
§ 5 Wegfall und Freiwilligkeit von Vergütungsbestandteilen
§ 5 Cessation and Voluntariness of Elements of Remuneration
(1)
Auf Vergütungsbestandteile, die dem Mitarbeiter aus einem bestimmten Grund, z.
B. wegen besonderer Arbeitsbedingungen oder bestimmter Sonderaufgaben, gewährt
werden, hat der Mitarbeiter keinen Anspruch mehr, wenn der Grund für die
Gewährung des betreffenden Vergütungsbestandteils entfällt.
The Employee shall no longer be entitled to such elements of remuneration that
were granted to him for a specific reason, e.g. due to particular working
conditions or the assignment of specific tasks, if the specific reason for the
grant of the respective element of remuneration ceases to exist.
(2)
Bei nicht aufgrund zwingend anwendbarer Bestimmungen geleisteten
Gratifikationen, Prämien und anderen Einmalzahlungen des Arbeitgebers, die nicht
Bestandteil des laufenden monatlichen Arbeitsentgelts sind, handelt es sich auch
ohne besonderen Hinweis stets um freiwillige Leistungen des Arbeitgebers, auf
die - auch bei wiederholter Gewährung - kein Rechtsanspruch besteht, weder für
die Gegenwart noch für die Zukunft. Der Arbeitgeber behält sich vor, jedes Jahr
neu zu entscheiden, ob und in welcher Höhe derartige Leistungen gewährt werden.
Bonuses, premiums and other single payments that are granted by the Employer but
not based on mandatory provisions and that are not part of the running monthly
remuneration are always - even without any special note - voluntary payments
made by the Employer. The Employee does not have any legal claim for these
voluntary payments, neither at present nor for the future; this shall also apply
in case of recurring payments. The Employer reserves the right to decide each
year whether, and in what amount, it awards such voluntary payments.
(3)
Betriebliche Sonderleistungen des Arbeitgebers oder sonstige Vergünstigungen,
die aus sozialen Gründen gewährt werden, sind ebenfalls freiwillige Leistungen,
auf die - auch bei wiederholter Gewährung - kein Rechtsanspruch besteht, weder
für die Gegenwart noch für die Zukunft.
Operational special payments made by the Employer or any other benefits granted
for social reasons are voluntary payments as well. The Employee does not have
any legal claim for these voluntary payments, neither at present nor for the
future; this shall also apply in case of recurring payments.
 
§ 6 Urlaub
§ 6 Vacation
(1)
Der Urlaub beträgt im Falle der Verteilung der Arbeitszeit auf 5 Arbeitstage pro
Woche 30 Arbeitstage pro Kalenderjahr (gesetzlicher Urlaubsanspruch von 20
Arbeitstagen pro Jahr zuzüglich eines vertraglichen Urlaubsanspruchs von 10
Arbeitstagen pro Jahr).
In case the working time is allocated to 5 working days per week, the Employee
shall be entitled to an annual vacation of 30 working days (statutory leave
entitlement of 20 working days per year and additional contractual leave
entitlement of 10 working days per year).
(2)
Bei unterjährigem Beginn oder unterjähriger
If the term of this Employment Contract begins or expires




--------------------------------------------------------------------------------

 
Beendigung des Arbeitsverhältnisses hat der Mitarbeiter für das betreffende
Kalenderjahr lediglich Anspruch auf 1/12 des Jahresurlaubs (bestehend aus
gesetzlichen Urlaub und vertraglichem Urlaub) pro vollen Monat des
Arbeitsverhältnisses, soweit dadurch nicht der gesetzliche
Mindesturlaubsanspruch nach §§ 3, 5 BUrIG berührt wird.
at any time other than the beginning or the end of a calendar year, the Employee
shall only be entitled to 1/12 of the annual vacation (consisting of the
statutory and the contractual vacation entitlement) per full month of
employment, as far as the statutory minimum claim for vacation pursuant to § 3
and § 5 Federal Holiday with Pay Act is not affected.
(3)
Die zeitliche Festlegung des Urlaubs ist mit dem Vorgesetzten rechtzeitig
abzustimmen. Mit der Urlaubserteilung erfüllt die Gesellschaft zunächst den
Anspruch des Mitarbeiters auf den gesetzlichen Mindesturlaub, dann einen
gegebenenfalls bestehenden Anspruch auf gesetzlichen Zusatzurlaub. Erst nach
vollständiger Erfüllung des gesetzlichen Mindesturlaubsanspruchs und eines
etwaigen Anspruchs auf gesetzlichen Zusatzurlaub wird der vertragliche
Mehrurlaub erteilt.
The timing of vacation shall be agreed with the competent superior in due time.
By granting vacation the Company first fulfils the minimum statutory vacation
entitlement, followed by an entitlement to statutory additional vacation, if
any. Only upon complete fulfilment of the minimum statutory vacation entitlement
and the statutory additional vacation, if any, the contractual vacation
entitlement shall be granted.
(4)
Das Urlaubsjahr ist das Kalenderjahr, Der Urlaub muss bis spätestens 31.
Dezember des laufenden Jahres genommen werden. Bis zu diesem Zeitpunkt nicht
genommener Urlaub verfällt grundsätzlich entschädigungslos; dies gilt für den
vertraglichen Urlaubsanspruch auch dann, wenn der Urlaub wegen Krankheit bis zu
diesem Zeitpunkt nicht genommen werden konnte. Lediglich der gesetzliche
Urlaubsanspruch nach dem BUrIG, der wegen Krankheit bis zu diesem Zeitpunkt
nicht genommen werden konnte, verfällt nicht bereits zu diesem Zeitpunkt,
sondern erst zum 31. März des darauffolgenden, d.h. übernächsten Kalenderjahres.
The year of vacation is the calendar year. Vacation must be taken by December 31
of the current year. Vacation, which was not taken until this date, generally
lapses without any compensation due; this shall also apply to the contractual
vacation entitlement, even if this vacation could not be taken by then due to
illness. Only the statutory vacation according to the Federal Holiday with Pay
Act that could not be taken until then due to illness shall not  already lapse
at that time but only on March 31 of the subsequent year, i.e. of the year,
which follows the following year.
 
§ 7 Beendigung und Ruhen des Arbeitsverhältnisses
§ 7 Termination and Suspension of the Employment Relationship
(1)
Dieser Vertrag wird auf unbestimmte Zeit geschlossen.
This Employment Contract is entered into for an indefinite period of time.
(2)
a.  Der Mitarbeiter kann das Arbeitsverhältnis mit einer Kündigungsfrist von 6
Monaten zum Ende des Kalendermonats kündigen. Der Arbeitgeber kann das
Arbeitsverhältnis mit einer Kündigungsfrist von 6 Monaten zum Ende des
Kalendermonats kündigen.
 
b.   Sofern der Arbeitgeber das Arbeitsverhältnis aus nicht verhaltensbedingten
Gründen kündigt und der Mitarbeiter wegen einer solchen Kündigung einen
Abwicklungsvertrag mit demselben Beendigungsdatum schließt, erhält der
Mitarbeiter wegen der Beendigung des Arbeitsverhältnisses eine Bruttobfindung
von sechs Bruttomonatsgehältern i.S.d. § 3 Abs. 1 des Arbeitsvertrags, zahlbar
mit dem auf die Beendigung des Arbeitsverhältnisses folgen-den Gehaltslauf
abzüglich gesetzlich vorgegebener Abzüge (die „Bruttoabfindung“).
 
c.    Der Anspruch auf die Bruttoabfindung ist ausgeschlossen, sofern der
Mitarbeiter eine Kündigung des Arbeitgebers i.S.d. UAbs. b) gerichtlich
überprüfen lässt oder das Arbeitsverhältnis selbst kündigt.
a.    The Employee can terminate the employment relationship with 6 months’
notice to the end of the calendar month. The Employer can terminate the
employment relationship with 6 months’ notice to the end of the calendar month.
 
b.    Where the Employer terminates the employment relationship for
non-conduct-related reasons, the Employee shall, subject to entering into a
settlement agreement based on such a termination and with the same termination
date, be entitled to receive a gross severance payment due to the termination of
the employment relationship equal to 6 gross monthly salaries pursuant to
section 3 para. 1 of the Employment Contract, payable in the payroll payment
following the end of the employment relationship and subject to deductions
required by law (the “Gross Severance Payment”).
 
c.     The entitlement to the Gross Severance Payment is excluded if the
Employee applies for judicial review of a termination by the Employer pursuant
to subpara. b) or if the Employee terminates the employment relationship
himself.
(3)
Das  Recht  zur  fristlosen  Kündigung  aus wichtigem Grund  bleibt  unberührt. 
Eine  unwirksame  fristlose
The  right  to  terminate  the  employment  with  immediate effect for an
important reason remains unaffected. An




--------------------------------------------------------------------------------

 
Kündigung gilt als ordentliche Kündigung zum nächstmöglichen zulässigen Termin.
invalid termination with immediate effect shall be regarded as regular
termination as from the next possible permitted time.
(4)
Der Arbeitgeber ist berechtigt, den Mitarbeiter ab Ausspruch einer Kündigung
durch eine der Parteien bis zum Ablauf der Kündigungsfrist und gegebenenfalls im
Rahmen eines eventuell geltend gemachten Weiterbeschäftigungsanspruchs bis zum
rechtskräftigen Abschluss eines etwaigen Rechtsstreits über die Wirksamkeit der
Kündigung ganz oder teilweise widerruflich oder unwiderruflich von der
Arbeitspflicht freizustellen. Vergütungsansprüche bleiben dem Mitarbeiter
während der Freistellung erhalten, soweit die gesetzlichen Voraussetzungen des
Annahmeverzuges gemäß § 615 BGB erfüllt sind. Während der Freistellung findet -
mit Ausnahme der Resturlaubszeiten - auch § 615 Satz 2 BGB Anwen- dung. Eine
unwiderrufliche Freistellung erfolgt unter Anrechnung der dem Mitarbeiter
eventuell noch zustehenden Urlaubsansprüche, wobei der Urlaub zu Beginn der
Freistellungsphase gewährt wird, soweit dem keine schutzwürdigen Belange des
Mitarbeiters entgegenstehen. Das gesetzliche Wettbewerbsverbot gilt in jedem
Falle bis zur rechtlichen Beendigung des Arbeitsverhältnisses.
The Employer shall have the right to release the Employee from his work duties
in part or in whole, revocably or irrevocably, as soon as either Party gave
notice of termination to the other Party until the expiration of the notice
period and, if applicable, in connection with a claim for further employment
that the Employee may have asserted, until the final and absolute conclusion of
a possible legal dispute regarding the effectiveness of the termination. The
Employee's entitlement to remuneration during the period of release shall remain
unaffected, provided that the statutory requirements for default of acceptance
pursuant to Section 615 German Civil Code are met. Section 615 2nd sentence
German Civil Code shall also apply during the period of release except for
periods of remaining vacation. In case of an irrevocable release, the period of
release shall be set off against any remaining vacation entitlement; vacation
will be granted at the be- ginning of the period of release, unless this affects
interests of the Employee worthy of protection. The statutory prohibition of
competition will at any rate continue to apply until the employment legally
terminates.
(5)
Der voran stehende Absatz gilt entsprechend bei anderen Streitigkeiten über den
Fortbestand des Arbeitsverhältnisses.
The preceding paragraph shall apply accordingly to any other disputes on the
further existence of the employment relationship.
(6)
Das Arbeitsverhältnis endet ohne Kündigung mit Ablauf des Monats, in dem der
Mitarbeiter die für ihn maßgebliche Regelaltersgrenze für den Bezug der
gesetzlichen Altersrente erreicht hat, oder in dem Zeitpunkt, ab dem der
Mitarbeiter eine Altersrente, gleich aus welchem Rechtsgrund, bezieht. Das
Arbeitsverhältnis endet ebenfalls ohne Kündigung mit Ablauf des Monats, indem
dem Mitarbeiter der Bescheid eines Rentenversicherungsträgers über eine
unbefristete Rente wegen vollständiger Erwerbsminderung zugeht, wenn der
Mitarbeiter nicht vor Ablauf der Widerspruchsfrist seinen Antrag zurücknimmt
oder auf eine Rente auf Zeit einschränkt, bei späterem Beginn des entsprechenden
Rentenbezugs jedoch erst mit Ablauf des dem Rentenbeginn vorhergehenden Tages.
The employment relationship shall terminate, without the need of a formal notice
of termination, at the end of the month, in which the Employee achieves his
regular retirement age for payment of the statutory old-age pension, or at the
time when the Employee receives an old-age pension, irrespective of the legal
basis. The employment relationship shall also terminate, without the need of a
formal notice of termination, at the end of the month, in which the Employee
receives the pension approval certificate of a Pensions Regulatory Authority
regarding the grant of an indefinite annuity for complete reduction in earning
capacity, unless the Employee withdraws his application prior to the expiration
of the opposition period or reduces his application to a temporary annuity; if
the annuity payments start only at a later date, the employment relationship
terminates only at the end of the day preceding the day when the annuity
payments starts.
(7)
Das Arbeitsverhältnis ruht während des Bezugs von Arbeitslosengeld sowie ab dem
Zeitpunkt, indem dem Mitarbeiter der Bescheid eines Rentenversicherungsträgers
über eine Rente auf Zeit wegen vollständiger Erwerbsminderung zugeht, für die
Dauer des Rentenbezugs. Das Recht, das Arbeitsverhältnis nach Maßgabe der
gesetzlichen Regelungen zu kündigen, bleibt hiervon unberührt.
The employment relationship shall be suspended as long as the Employee receives
unemployment benefits as well as from the time, when the Employee receives the
pension approval certificate of a Pensions Regulatory Authority regarding the
grant of a temporary annuity for complete reduction in earning capacity, for the
duration of the annuity payments. The right to terminate the employment
relationship in accordance with the statutory provisions shall remain unaffected
thereby.
(8)
Der Mitarbeiter hat den Arbeitgeber unverzüglich über den Zugang eines
Rentenbescheids oder den Bezug von Arbeitslosengeld zu unterrichten.
The Employee shall inform the Employer without delay about the receipt of any
pension approval certificate or the receipt of unemployment benefits.
 
§ 8 Arbeitsverhinderung
§ 8 Incapacity for Work
(1)
Jede Arbeitsverhinderung ist, sobald sie dem Mitarbeiter bekannt ist, dem
Arbeitgeber unter Angabe der Gründe (z. B. Krankheit) und der voraussichtlichen
Dauer  sowie  ggf.  der  Adresse  eines  vom Wohnsitz
The Employee shall report any incapacity for work to the Employer without delay
as soon as the incapacity has become known to him, specifying the reason (e.g.
illness) and the expected duration as well as, if applicable, the




--------------------------------------------------------------------------------

 
abweichenden Aufenthaltsortes unverzüglich mitzuteilen. Gleiches gilt, wenn die
Arbeitsverhinderung länger als erwartet andauert.
precise whereabouts if different from the Employee's residence. The same shall
apply if the incapacity for work persists longer than expected.
(2)
Im Falle der Arbeitsunfähigkeit wegen Krankheit hat der Mitarbeiter außerdem
auch die hierfür geltenden besonderen gesetzlichen und betrieblichen
Mitteilungs- und Nachweispflichten zu erfüllen.
In case of incapacity for work owing to illness, the Employee shall also meet
the applicable specific statutory and company's obligations to furnish
information and proof.
(3)
Entgeltfortzahlung wird nach den gesetzlichen Bestim- mungen gewährt. Solange
der Mitarbeiter seinen Mitteilungs- und Nachweispflichten nicht nachkommt, ist
der Arbeitgeber unter den Voraussetzungen des § 7 EFZG berechtigt, die
Fortzahlung des Arbeitsentgeltes zu verweigern.
The Employer shall continue to pay the remuneration as determined by German law.
As long as the Employee fails to comply with his obligations to furnish
information and proof, the Employer shall have the right to refuse continued
payment of remuneration in accordance with Section 7 of the Act on Continued
Remuneration.
 
§ 9 Ärztliche Untersuchung
§ 9 Medical Examination
(1)
Der Mitarbeiter ist verpflichtet, sich auf Verlangen des Arbeitgebers einer
ärztlichen Untersuchung zu unterziehen, wenn Zweifel an der gesundheitlichen
Eignung des Mitarbeiters für die ihm obliegenden Tätigkeiten bestehen oder der
Arbeitgeber ein sonstiges berechtigtes Interesse an einer ärztlichen
Untersuchung hat. Der Arbeitgeber trägt die Kosten dieser Untersuchung, wenn
diese nicht von einem
Dritten übernommen werden.
At the Employer's request, the Employee shall undergo a medical examination, if
there are doubts about the Employee's physical and/or mental aptitude for the
work duties that he shall fulfill or if the Employer has any other legitimate
interest in a medical examination. The Employer shall bear the costs of this
medical examination, unless they are covered by a third party.
(2)
Der Arbeitgeber ist berechtigt, die Untersuchung durch einen Arbeitsmediziner zu
verlangen.
The Employer shall have the right to require the examination by an occupational
health physician.
(3)
Der Mitarbeiter ist verpflichtet, den Arbeitgeber über die Ergebnisse der
Untersuchung zu unterrichten, soweit sie die Frage der gesundheitlichen Eignung
des Mitarbeiters für die ihm obliegenden Tätigkeiten betreffen. Auf Verlangen
des Arbeitgebers ist der Mitarbeiter weiterhin verpflichtet, den behandelnden
Arzt insoweit von der Schweigepflicht zu entbinden, als es um die Frage der
gesundheitlichen Eignung des Mitarbeiters für die ihm obliegende Tätigkeit geht.
The Employee shall inform the Employer about the results of such examination as
far as they concern the Employee's physical and/or mental aptitude for the work
duties that he shall fulfill. Furthermore, at the Employer's request the
Employee shall release the examining physician of the professional obligation
not to disclose any confidential medical communication, as far as the Employee's
physical and/or mental aptitude for the work duties that he shall fulfill is
concerned.
 
§ 10 Arbeitsmittel / Informations- und Kommunikationstechnik; Verschwiegenheits-
und Herausgabepflichten
§ 10 Work Equipment / Information and Communication Technology; Obligations of
Secrecy and to Return
(1)
Dem Mitarbeiter ist es untersagt, Software des Arbeitgebers oder Software, für
die der Arbeitgeber eine Lizenz besitzt, zu kopieren und/oder auf Computern des
Arbeitgebers Software ohne vorherige Zustimmung des Arbeitgebers zu
installieren.
The Employee shall not copy any software of the Employer or software licensed by
the Employer; he shall not install any software on the Employer's computers
without the Employer's prior approval.
(2)
Der Mitarbeiter darf Mittel der Informations- und Kommunikationstechnik des
Arbeitgebers (z. B. Internet und E-Mail-System) ausschließlich nach Maßgabe
erteilter Weisungen des Arbeitgebers nutzen; soweit danach eine Nutzung zu
privaten Zwecken nicht ausdrücklich gestattet ist, ist sie untersagt.
The Employee is allowed to use the Employer's means of information and
communication technology (e.g. Internet and e-mail system) exclusively according
to the instructions of the Employer; insofar as the use for private purposes is
not explicitly allowed according to these instructions, the use for private
purposes is prohibited.
(3)
Der Mitarbeiter hat über alle ihm zur Kenntnis gelangenden Angelegenheiten des
Arbeitgebers Stillschweigen zu bewahren, soweit es sich um Betriebs- und
Geschäftsgeheimnisse handelt. Dies gilt auch für solche Tatsachen, die der
Arbeitgeber als vertraulich bezeichnet oder bei denen aus den Umständen
ersichtlich ist, dass sie gegenüber Dritten nicht offenbart werden dürfen.
The Employee shall keep in confidence all matters affecting the Employer that he
may become aware of as far as they concern company or business secrets. This
shall also apply to any facts that the Employer characterized as confidential or
where it is obvious under the prevailing circumstances that they should not be
disclosed to third parties.
(4)
Die Verschwiegenheitspflicht erstreckt sich auch auf die im dritten Absatz
dieses § 10 bezeichneten Angelegenheiten anderer Unternehmen, mit denen der  
Arbeitgeber   rechtlich,   organisatorisch   oder wirtschaftlich verbunden ist
oder mit denen er in
The obligation of secrecy shall also apply to matters as described in the 3rd
paragraph of this Section 10 if they concern other companies to which the
Employer is legally, organizationally or economically affiliated or maintains




--------------------------------------------------------------------------------

 
geschäftlichem Kontakt steht.
business relations.
(5)
Die Verschwiegenheitspflicht umfasst auch den Inhalt dieses Vertrages, soweit
der Mitarbeiter nicht aufgrund gesetzlicher Vorschriften zu entsprechenden
Angaben verpflichtet ist.
The obligation of secrecy shall also apply to the content of this Contract,
unless the Employee is obligated to provide information based on statutory
provisions.
(6)
Die in Absatz 3 bis 5 dieses § 10 geregelten Verschwiegenheitspflichten des
Mitarbeiters bestehen - unbeschadet weitergehender gesetzlicher Vorschriften -
auch nach Beendigung des Arbeitsverhältnisses fort; der Mitarbeiter darf die
geheim zu haltenden Tatsachen auch nicht durch Weitergabe an Dritte verwerten.
The Employee's obligations of secrecy as stipulated in paras. 3 to 5 of this
Section 10 shall continue to apply beyond the termination of the Employment
Contract - without prejudice to farther reaching statutory provisions; the
Employee shall not utilize the facts that are to be kept in confidence by
passing them on to third parties either.
(7)
Ein Verstoß gegen eine der in den Absätzen 3 bis 6 genannten Pflichten stellt
einen wichtigen Grund dar, der den Arbeitgeber zur außerordentlichen Kündigung
des Arbeitsverhältnisses zwischen den Parteien berechtigt. Übt der Arbeitgeber
dieses Recht zur außerordentlichen Kündigung nicht aus, so berührt dies das
Recht zur außerordentlichen Kündigung in einem Wiederholungsfall nicht.
A breach of one of the obligations outlined in Paragraphs 3 to 6 constitutes
important cause, which shall entitle the Employer to issue an extraordinary
termination of the employment contract between the parties. If the Employer does
not exercise this right to extraordinary termination, this shall not affect the
right to extraordinary termination in the event such a breach is repeated.
(8)
Der Mitarbeiter ist verpflichtet, alle seine dienstlichen Tätigkeiten
betreffenden Schriftstücke, Informationsträger und sonstigen Unterlagen - auch
soweit es sich um seine persönlichen Aufzeichnungen, die Geschäftsvorgänge
betreffen, handelt - als ihm anvertrautes Eigentum des Arbeitgebers sorgfältig
zu behandeln und aufzubewahren und sie dem Arbeitgeber auf dessen Verlangen
jederzeit, spätestens aber bei Beendigung des Arbeitsverhältnisses
zurückzugeben; das gilt auch für Abschriften, Vervielfältigungen, gespeicherte
Daten und Gegenstände. Dem Mitarbeiter steht daran kein Zurückbehaltungsrecht
zu. Geschäftliche Unterlagen dürfen nur zu geschäftlichen Zwecken verwendet
werden. Das Anfertigen von Abschriften, Auszügen oder Kopieren von
Geschäftsunterlagen - auch EDV-technischer Art - ist nur für dienstliche Zwecke
zulässig.
The Employee shall handle with care as property of the Employer that has been
entrusted to him all documents, data carriers and other records concerning his
work for the Employer - even if they are his personal recordings regarding
business processes - and maintain them in safe keeping as well as return them to
the Employer on demand at any time, however, upon the termination of the
employment relationship at the latest; this shall also apply to any copies,
replications, saved data and objects. The Employee shall have no right of
retention over any such records and objects. Business records shall be used only
for business purposes. It is not permitted to make copies or extracts or
duplicates of business records - including those of EDP-technical nature - for
purposes other than business purposes.
(9)
Auf Verlangen des Arbeitgebers ist der Mitarbeiter verpflichtet, schriftlich zu
versichern, dass er solche Unterlagen, sei es im Original oder in Kopie, nicht
mehr besitzt und auch nicht an Dritte weitergegeben hat.
At the Employer's request, the Employee shall assure in writing that he is no
longer in possession of such docu-ments - be they in original or copy - and has
not passed them on to any third party.
(10)
Andere Vereinbarungen der Parteien oder Erklärungen des Mitarbeiters bezüglich
Geheimhaltungspflichten bleiben unberührt; dies gilt insbesondere soweit sie
zusätzliche Pflichten des Mitarbeiters begründen.
Any other agreements of the Parties or declarations of the Employee regarding
obligations of secrecy shall remain unaffected, in particular as far as they
create any additional obligations of the Employee.
 
§ 11 Erfindungen und andere Schöpfungen
§ 11 Inventions and other Creations
(1)
Der Mitarbeiter hat während der Dauer des Arbeitsverhältnisses gemachte
Erfindungen - auch nicht dienstlicher Art - dem Arbeitgeber unverzüglich
mitzuteilen. Im Übrigen gelten für Arbeitnehmererfindungen die gesetzlichen
Bestimmungen.
The Employee shall inform the Employer without delay of any inventions made
during the term of the employment relationship - also of unofficial nature.
Apart from this, the statutory provisions shall apply to inventions of the
Employee.
(2)
Soweit nicht das Arbeitnehmererfindungsgesetz einschlägig ist, stehen alle
Arbeitsergebnisse automatisch dem Arbeitgeber zu. Dies gilt unabhängig davon, ob
sie von dem Mitarbeiter allein oder zusammen mit anderen Arbeitnehmern
erarbeitet wurden. Gleiches gilt für Ergebnisse, die zwar nicht auf einen
unmittelbaren Arbeitsauftrag zurückzuführen sind, aber mit dem Tätigkeitsbereich
des Mitarbeiters
As far as the Law on Employee Inventions is not applicable, the Employer shall
automatically have a right to all work results. This shall apply irrespective of
whether or not the result was produced by the Employee alone or jointly with
other employees. The same shall apply to results that are not directly
attributable to a work order but that are connected with the Employee's scope of
functions.




--------------------------------------------------------------------------------

 
zusammenhängen.
 
(3)
Soweit der Mitarbeiter Urheberrechte oder andere nicht übertragbare Schutzrechte
an Arbeitsergebnissen erwirbt, überträgt er bereits hiermit alle diesbezüglichen
ausschließlichen, zeitlich, räumlich und inhaltlich unbeschränkten Nutzungs- und
Verwertungsrechte hinsichtlich aller bekannten Nutzungs- und Verwertungsarten
auf den Arbeitgeber, insbesondere das Recht zur Vervielfältigung, Verbreitung
(auch in digitalisierter Form), der öffentlichen Wiedergabe und der Vorführung
sowie das Recht zur Vornahme von Bearbeitungen, anderen Umgestaltungen und
Verfilmungen. Dies gilt insbesondere, ungeachtet der Übertragungs- und
Trägertechniken, für Printmedien, Rundfunk, Film und/oder digitale Medien (z. B.
Telekommunikations- und Datendienste, z. B. Online-Dienste sowie Datenbanken und
elektronische Trägermedien, z. B. magnetische, optische, magnetooptische und
elektronische Trägermedien wie CD-ROM und Disketten). Dies schließt die Befugnis
des Arbeitgebers ein, ohne gesonderte Zustimmung für jeden Einzelfall Nutzungs-
oder Verwertungsrechte ganz oder teilweise auf andere zu übertragen oder anderen
Nutzungs- oder Verwertungsrechte einzuräumen. Ansprüche des Mitarbeiters für die
Übertragung dieser Rechte auf den Arbeitgeber sind durch das arbeitsvertragliche
Entgelt abgegolten; diese Vergütung schließt auch die Nutzungserfolge und die
Verwertungserlöse insbesondere aus Verkäufen und/oder Lizenzverträgen mit
Dritten ein. Weitergehende Vergütungsansprüche sind ausgeschlossen.
Should the Employee acquire copyrights or other non- transferable protective
rights to work results, the Employee already herewith assigns all related
exclusive use and exploitation rights to the Employer with respect to all known
manners of use and exploitation, which are not limited in their application with
regard to time, territory and content, in particular but not limited to the
right of reproduction, the right of distribution (also digitalized), of public
reproduction and of performance and the right of development, other
modifications, and film rights. This shall especially apply to print media,
radio, film and/or digital media (e.g., telecommunications and data services,
e.g., online services, databases, and electronic media carriers, e.g., magnetic,
optical, magnetic-optical and electronic media carriers such as CD-ROM and
discs), regardless of carrier and transmission technology. This shall include
the authority of the Employer to transfer use or exploitation rights in whole or
in part to others or grant others the right  of use or exploitation without
separate consent for every individual case. Any claims of the Employee resulting
from the transfer of such rights to the Employer shall be deemed compensated for
by the contractual remuneration; such remuneration shall also cover any proceeds
resulting from the use and any other proceeds of the exploitation, especially
from sales and/or license agreements with third parties.
(4)
Höchstvorsorglich verzichtet der Mitarbeiter auf etwaige Vergütungsansprüche für
die Rechtsübertragung, es sei denn nach deutschem Recht ist zwingend eine
zusätzliche Vergütung vorgeschrieben. Die Übertragung der obengenannten Rechte
bleibt von der Beendigung des Arbeitsverhältnisses unberührt.
 
Der Mitarbeiter ist nicht berechtigt, seine Arbeitsergebnisse direkt oder
indirekt zu verwerten.
The Employee shall not have any further claims for remuneration. As a matter of
precaution, the Employee hereby waives any claims to remuneration regarding the
transfer of rights, unless German Law mandatorily provides for additional
remuneration. The transfer of the above- mentioned rights shall remain
unaffected by the expiration of the employment relationship.
 
The Employee is not entitled to directly or indirectly utilise his work results.
 
§ 12 Wettbewerbsverbot, Nebentätigkeit
§ 12 Prohibition of Competition, Contractual Penalty, Secondary Employment
(1)
Solange das Arbeitsverhältnis besteht, darf der Mitar- beiter im Geschäftszweig
des Arbeitgebers oder der verbundenen Unternehmen und auf verwandten Gebieten
weder für eigene noch für fremde Rechnung Geschäfte machen oder ein
Handelsgewerbe im Geschäftszweig des Arbeitsgebers betreiben. Es ist ihm auch
untersagt, sich an einem anderen Unternehmen, das sich auf diesen Gebieten
betätigt, unmittelbar oder mittelbar zu beteiligen, für ein solches tätig zu
werden oder ein solches Unternehmen in sonstiger Weise zu fördern. Das Gleiche
gilt für Unternehmen, mit denen der Arbeitgeber in Geschäftsbeziehungen steht.
Der Erwerb und das Halten von bis zu 5 % der Stimm- und
As long as the employment relationship persists, the Employee may not engage in
any activity in the branch of business of the Employer or its related companies
or in related areas for his own account or for the account of a third party. He
shall also be prohibited from establishing commerce in the Employer's line of
business. Furthermore, he may not - directly or indirectly - hold a
participation in a company, which is active in the same line of business as the
Employer or its related companies, and may not work for such a company or
support it in any other way. The same shall apply to enterprises, which have
business relationships with the Employer. The Employee shall be entitled,
however, to acquire and to hold up to 5% of the voting and profit distribution
rights of listed companies.




--------------------------------------------------------------------------------

 
Gewinnbezugsrechte an börsennotierten Gesellschaften sind jedoch gestattet.
 
(2)
Im Übrigen dürfen Nebentätigkeiten - gleich ob selbstständige oder
unselbständige - nur mit vorheriger schriftlicher Zustimmung des Arbeitgebers
ausgeübt werden. Hat der Mitarbeiter dem Arbeitgeber schriftlich die
beabsichtigte Nebentätigkeit unter Angabe von Art, Ort und Dauer angezeigt und
stehen sachliche Gründe (z. B. Beeinträchtigung der Arbeitsleistungen des
Mitarbeiters, Beeinträchtigung sonstiger Interessen des Arbeitgebers) der
Aufnahme der Nebentätigkeit nicht entgegen, wird der Arbeitgeber unverzüglich
zustimmen. Der Arbeitgeber kann seine Zustimmung befristet oder unter einem
Widerrufsvorbehalt erteilen. Die Zustimmung ist jederzeit, gegebenenfalls unter
Einhaltung einer angemessenen Frist, widerruflich, sofern eine Beeinträchtigung
des Arbeitsverhältnisses eintritt.
Apart from this, secondary employments - whether self- employed or as an
employee - shall be permitted only with the prior written approval of the
Employer. If the Employee informed the Employer in writing of the envisaged
activity, specifying type, place and duration, and if there are no objective
reasons (e.g. impairment to the services rendered by the Employee, impairment of
any other interests of the Employer) opposed to this activity, the Employer will
immediately give its approval. The Employer is entitled to give the approval
only for a limited period of time or subject to the right of revocation. The
consent is subject to revocation at any time if an adverse effect of the
employment relationship appears, observing a reasonable notice period, if
applicable.
 
§ 13 Vertragsstrafe
§ 13 Contract Penalty
(1)
In folgenden Fällen kann der Arbeitgeber von dem Mitarbeiter eine Vertragsstrafe
verlangen:
 
· falls der Mitarbeiter gegen die Verschwiegenheitsverpflichtungen des § 10
Absätze 3 bis 6 verstößt,
 
·       falls der Mitarbeiter gegen das Wettbewerbsverbot des § 12 Absatz 1
verstößt.
The Employer may require the Employee to pay a contract penalty in the following
cases:
 
·      if the Employee breaches the confidentiality obligation pursuant to
Section 10, Paragraphs 3 to 6
 
·       if the Employee breaches the non-competition clause pursuant to Section
12 Para. 2, Paragraph 1.
(2)
Die Vertragsstrafe fällt nur an, wenn der Mitarbeiter schuldhaft, d.h.
fahrlässig oder vorsätzlich gehandelt hat.
The contract penalty shall only be applied if the Employee has acted in a
culpable, i.e. negligent or intentional, manner.
(3)
Für jeden Fall der Zuwiderhandlung gegen die Verschwiegenheitsverpflichtungen
oder gegen das Wettbewerbsverbot gemäß Absatz 2 hat der Mitarbeiter eine
Vertragsstrafe in Höhe von einem Bruttomonatsgehalt zu zahlen. Im Fall eines
Dauerverstoßes (verbotene Beteiligung an einem Konkurrenzunternehmen oder
Aufnahme einer unselbständigen oder selbständigen Tätigkeit für ein
Konkurrenzunternehmen von jeweils länger als einem Monat) wird die
Vertragsstrafe für jeden angefangenen Monat neu verwirkt. Die Vertragsstrafe ist
in ihrer Höhe auf ein Drittel des Bruttojahresgehalts gemäß § 3 Absatz 1 pro
Monat und insgesamt auf maximal zwei Bruttojahresgehälter gemäß § 3 Absatz 1
begrenzt. Die Geltendmachung eines darüber hinausgehenden Schadens bleibt
vorbehalten.
The Employee shall be liable to pay a contractual penalty in the amount of one
month's gross salary for every breach of the confidentiality obligation or the
competition ban under the 2nd Paragraph. In case of a continuing breach
(prohibited interest in a competing company or start of independent or
employment-based activity for a competing company for a period exceeding more
than one month) the penalty shall be due anew for each separate month, or part
thereof, that the breach continues. The amount of the contract penalty shall be
limited to one third of the gross annual salary pursuant to Section 3 Paragraph
1 per month and as a total to a maximum of two gross annual salaries pursuant to
Section 3 Paragraph 1. Company's claim for damage compensation above and beyond
such penalty remains unaffected.
 
§ 14 Abtretung und Verpfändung, Pfändungen
§ 14 Assignment and Pledge, Garnishments
 
Die Abtretung und Verpfändung von Vergütungsansprüchen des Mitarbeiters an
Dritte ist ausgeschlossen.
Assignment and pledge of claims of the Employee for remuneration to third
parties shall be prohibited.
 
§ 15 Persönliche Daten
§ 15 Personal Data
(1)
Änderungen persönlicher Daten, die für das Arbeitsverhältnis von Bedeutung sein
können,
Changes of personal data that may be significant for the employment
relationship, in particular changes of address




--------------------------------------------------------------------------------

 
insbesondere Änderungen der Anschrift und des Familienstandes, sind unverzüglich
mitzuteilen.
and marital status, shall be reported without delay.
(2)
Der Mitarbeiter stimmt hiermit der Erhebung, Verarbeitung und Nutzung seiner
Daten unter Einschluss von personenbezogenen Daten zu, soweit sie im Rahmen der
Zweckbestimmung des Arbeitsverhältnisses erfolgen, insbesondere der Durchführung
und Abwicklung des Arbeitsverhältnisses dienen. Das Einverständnis des
Mitarbeiters erstreckt sich auch darauf, dass diese Daten Dritten, insbesondere
anderen Niederlassungen von Gardner Denver oder anderen Konzernunternehmen zum
Zwecke der Weiterverarbeitung im Rahmen der vorstehend geschilderten
Zweckbestimmung überlassen werden.
The Employee herewith agrees to the collection, processing and usage of his date
including personal data in ac- cordance with the purposes of the employment
relationship, in particular the purpose of the performance and processing of the
employment relationship. This consent of the Employee shall also cover the
transfer of such data to third parties, particularly other branch offices of
Gardner Denver or other group companies for further processing in accordance
with the purposes described above.
 
§ 16 Gruppenunfallversicherung
§ 16 Group Accident Insurance
 
Der Mitarbeiter wird für die Dauer des Arbeitsverhältnisses in die gängige
Gruppenunfallversicherung des Unternehmens zu den jeweils gültigen Bedingungen
aufgenommen und dafür als Exempt Employee eingestuft.
Furthermore, for the duration of the employment, the Employee will be included
in the standard Group Accident Insurance of the Company on the usual terms, as
amended, and categorized as Exempt Employee for this purpose.
 
§ 17 Ausschlussfrist
§ 17 Preclusion Period
 
Alle Ansprüche aus dem Arbeitsverhältnis und solche, die mit dem
Arbeitsverhältnis in Verbindung stehen, sind innerhalb von drei Monaten nach
Fälligkeit gegenüber der anderen Vertragspartei schriftlich geltend zu machen.
Ansprüche, die nicht innerhalb dieser Frist geltend gemacht werden, sind
verwirkt. Ausgenommen von dieser Ausschlussfrist sind nur Haftungsansprüche aus
vorsätzlichen Schädigungen, sowie arbeitnehmerseitige Ansprüche auf den
gesetzlichen Mindestlohn gemäß Mindestlohngesetz.
All claims, which are based on the employment or are connected with it, must be
asserted in writing vis-à-vis the other party within a period of three months
after the due date. Claims, which are not asserted in due time, shall forfeit.
This term of exclusion shall not apply, however, to liability claims resulting
from willful causation of damages, and claims of the Employee according to the
German Minimum Wage Law.
 
§ 18 Inkrafttreten; Aufhebung früherer Vereinbarungen; Vertragsänderungen;
Nebenabreden; anwendbares Recht; Vertragssprache; Begriffsverwendung
§ 18 Entry into force; Cancellation of previous Agreements; Amendments to the
Contract; Subsidiary Agreements; Applicable Law; Contractual language; Use of
Terms
(1)
Dieser Vertrag tritt rückwirkend mit Wirkung ab 11. Septem-ber 2018 in Kraft und
ersetzt ab dem Inkrafttreten sämtliche früheren schriftlichen oder mündlichen
Vereinbarungen zwischen den Parteien, insbesondere den Arbeitsvertrag vom 29.
April 2016 einschließlich etwaiger Nachträge.
This agreement enters into force with retroactive effect as of 11 September 2018
and replaces, upon entry into force, all prior written or verbal agreements
between the Parties, in particular the Employment Contract dated 29 April 2016
including any possible addendum.
(2)
Änderungen und Ergänzungen dieses Vertrags durch individuelle Vertragsabreden i.
S. d. § 305 b BGB sind formlos wirksam. Im Übrigen bedürfen Änderungen und
Ergänzungen des Vertrags der Schriftform; mündliche Vereinbarungen über die
Aufhebung dieses Schriftformerfordernisses sind nichtig.
Changes and amendments to this Agreement based on individual binding agreements
in terms of § 305 b German Civil Code do not require a specific form. Apart from
this, however, changes and amendments to the Contract must be in written form;
verbal agreements on the cancellation of this written form requirement are
invalid.
(3)
Mündliche Nebenabreden sind nicht getroffen worden.
There are no verbal subsidiary agreements of any kind agreed.
(4)
Für das Arbeitsverhältnis gelten ergänzend die jeweils gültigen
Arbeitsanordnungen und Richtlinien (policies und directives) sowie der
Verhaltenskodex des Betriebes, in dem der Mitarbeiter regelmäßig eingesetzt ist.
Additional to this Employment Contract effective work orders as well as policies
and directives and the Code of Conduct of the specific location where the
employee is deployed regularly, apply.
(5)
Auf diesen Vertrag findet das Recht der Bundesrepublik Deutschland Anwendung.
This Contract is subject to German law.




--------------------------------------------------------------------------------

(6)
Dieser Vertrag ist in deutscher und englischer Sprache geschlossen. Bei
Widersprüchen ist der deutsche Vertragstext maßgeblich.
This Contract is concluded in the German and English lan- guages. In case of any
discrepancy, the German wording shall prevail.
(7)
Ausschließlich aus Gründen der besseren Lesbarkeit wird in diesem Vertrag
einheitlich der männliche Begriff „Mitarbeiter" verwendet; damit ist keinerlei
Diskriminierung von Mitarbeiterinnen verbunden.
Only for reasons of improved readability this Contract con- sistently provides
for the masculine term "Employee"; this does in no way involve any
discrimination of female em- ployees.
 
§ 19 Teilunwirksamkeit
§ 19 Partial Invalidity
 
Sollten einzelne Bestimmungen dieses Vertrages unwirksam sein, wird hierdurch
die Wirksamkeit des übrigen Vertrages nicht berührt. Die unwirksame Bestimmung
ist durch eine Regelung zu ersetzen, die dem Zweck der weggefallenen Bestimmung
am nächsten kommt.
Should individual provisions of this agreement be invalid, it shall be without
prejudice to the validity of the other provi- sions. The invalid provision shall
be replaced by a provi- sion, which most closely effects the purpose of the
invalid provision.
 
§ 20 Wahrung der Interessen des Arbeitgebers
§ 20 Protecting the Interests of the Employer
(1)
Der Mitarbeiter hat die Interessen des Arbeitgebers wahrzunehmen und in jeder
Hinsicht zu fördern.
The Employee shall represent the interests of the Employer and promote them in
all respects.
(2)
Geschäftliche Verbindungen mit Lieferanten, Kunden und sonstigen
Geschäftspartnern dürfen nicht zum persönlichen Vorteil genutzt werden.
Informationen aus dem geschäftlichen Bereich dürfen nicht privat genutzt werden.
Im Interessenbereich des Arbeitgebers dürfen Privatgeschäfte nicht vorgenommen
werden.
The Employee shall not use business contacts with sup- pliers, customers and
other business partners for his per- sonal benefit. Information from business
transactions shall not be used for private purposes. No private business
transactions shall be carried out within the Employer's sphere of interest.
(3)
Nicht geringfügige Geschenke oder andere Vorteile von Personen, die mit dem
Arbeitgeber in Geschäftsverbindung stehen oder eine solche anstreben, darf der
Mitarbeiter nicht annehmen. Im Zweifelsfall dürfen Geschenke und Vorteile nur
nach vorheriger schriftlicher Zustimmung des Arbeitgebers angenommen werden. Der
Mitarbeiter ist verpflichtet, etwaige Angebote von Geschenken und anderen
Vorteilen dem Arbeitgeber unverzüglich mitzuteilen.
The Employee shall not accept any gifts or other benefits, which are not of
minimal value, from persons having or striving for a business relationship with
the Employer. In case of doubt, the Employee shall accept gifts and benefits
only with the prior written consent of the Employer. The Employee is obligated
to report any offers of gifts and other benefits to the Employer without delay.
 
§ 21 Hinweis auf die Einhaltung des Allgemeinen Gleichbehandlungsgesetzes (AGG)
§ 21 Information on Compliance with the General Equal Treatment Act (AGG)
 
Ziel des Arbeitgebers ist es, jede Benachteiligung, die sich aus Gründen der
Rasse oder wegen der ethnischen Herkunft, des Geschlechts, der Religion, der
Weltanschauung, einer Behinderung, des Alters oder der sexuellen Identität
ergibt, zu verhindern bzw. zu beseitigen. Aus diesem Grund fordert der
Arbeitgeber von allen seinen Mitarbeitern, Benachteiligungen und
Diskriminierungen betreffend die o.g. Kriterien zu unterlassen. Sollten solche
Benachteiligungen oder Belästigungen trotzdem auftreten, wird der Arbeitgeber
mit entsprechenden Maßnahmen reagieren und solche Fälle für die Zukunft
verhindern. Mitarbeiter, die diskriminierende Äußerungen oder Handlungen
vornehmen, müssen mit Disziplinarmaßnahmen, wie z. B. Ermahnungen, Abmahnungen,
und Versetzungen sowie in besonders schwerwiegenden Fällen mit der Kündigung
ihres Arbeitsverhältnisses, rechnen.
The objective of the Employer is to prevent and eliminate all forms of
discrimination based on race or ethnic origin, gen- der, religion and philosophy
of life, handicap, age or sexual identity. For this reason, the Employer demands
from all employees to refrain from any discrimination regarding the
above-mentioned criteria. Should such discrimination or harassment occur
nonetheless, the Employer will react to this by taking respective action and
prevent such cases for the future. Employees involved in discriminatory remarks
and actions will have to face disciplinary measures, e.g. admonitions, warnings,
and transfers and, in particularly se- rious cases, the termination of their
employment relation- ship.




--------------------------------------------------------------------------------

     
 
 
Simmern, den …..........................
 
CompAir Drucklufttechnik – Zweigniederlassung der Gardner Denver Deutschland
GmbH
 
Andrew Schiesl
Geschäftsführer
(Arbeitgeber/Employer)
 
Simmern, den ………………….
 
Enrique Minarro Viseras
(Mitarbeiter/Employee)




--------------------------------------------------------------------------------